Case: 18-40714   Document: 00514821640   Page: 1   Date Filed: 02/04/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                               No. 18-40714                     February 4, 2019
                            Conference Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

JUAN MANUEL VERA-DEMES,

                                         Defendant – Appellant

Consolidated with No. 18-40715

UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee

v.

JUAN MANUEL VERA-DEMES, also known as Celestino Alvarez, Jr., also
known as Juan Vera,

                                         Defendant-Appellant



                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 1:18-CR-184-1
                          USDC No. 1:15-CR-242-1
     Case: 18-40714      Document: 00514821640         Page: 2    Date Filed: 02/04/2019


                                     No. 18-40714
                                   c/w No. 18-40715

Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Manuel Vera-
Demes has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Vera-Demes has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS are DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2